Grant, J.
(after stating the facts). Under both the old and amended charters, the exclusive power to fix salaries was in the common council. The provisions of the ordinance, enacted under the old charter, fixing the salaries of the police officers, were not repealed by that provision of the amended charter authorizing the formation of a board of commissioners and giving it control of the police department. The council had taken no other action fixing the plaintiff’s salary, and it was therefore governed by the ordinance. Miller v. Board of Auditors, 41 Mich. 4. See, also, People v. Board of Police, 75 N. Y. 38; Kehn v. State, 93 N. Y. 294; Ryce v. City of Osage, 88 Iowa, 558.
Reversed, and new trial ordered.
The other Justices concurred.